Citation Nr: 0917859	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

By way of background, the Veteran's claim was last remanded 
to allow the Veteran's accredited representative an 
opportunity to submit a VA Form I-646 or its equivalent in 
February 2009.  After soliciting the requested statement, 
which is now associated with the Veteran's claims file, the 
claim has been returned to the Board.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was denied by a February 1994 decision; the evidence 
submitted since February 1994 is not cumulative, relates to 
an unestablished fact, and raises a reasonable possibility of 
substantiating the Veteran's claim.

2.  The medical evidence fails to show that the Veteran has a 
PTSD diagnosis based upon DSM-IV criteria.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2008).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in May 2004, the 
RO advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing. 38 U.S.C.A. § 
5103(a). See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also sees the RO issued the May 2004 VCAA notice 
letter prior to initially considering the petition to reopen 
the Veteran's previously denied, unappealed claim in July 
2004 - the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

As well, the May 2004 VCAA notice letter informed the Veteran 
of what constituted new and material evidence to reopen this 
previously denied, unappealed claim.  He was informed that 
new evidence is evidence submitted to VA for the first time, 
which is not cumulative or tends to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason the claim was previously denied.  
The letter further explained that his claim for PTSD was 
previously denied because the evidence failed to show a 
clinical diagnosis of PTSD nor any stressful events outside 
the range of usual human experience.  Therefore, he has 
received the type of VCAA notice contemplated by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him of 
the specific reasons his claim was previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.
Moreover, since the Board is reopening the claim for PTSD, 
regardless, any Kent deficiencies are ultimately 
inconsequential so at most non-prejudicial, harmless error.  
See 38 C.F.R. § 20.1102.

An even more recent May 2006 VCAA letter discussed the 
downstream disability rating and effective date elements 
stemming from an underlying claim for service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
The RO then readjudicated the Veteran's claim in the March 
2008 supplemental statement of the case, such that the 
intended purpose of the notice was not frustrated and the 
Veteran was given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

And as for the duty to assist, the Veteran was provided with 
a VA PTSD examination during the pendency of the instant 
claim, and he was scheduled to appear at a hearing before the 
Board, but he canceled his hearing request.  The RO obtained 
the Veteran's service treatment records (STRs), service 
personnel records, Social Security Administration (SSA) 
records, private medical records, and VA medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A. 

II.  New and Material Evidence

Although the RO determined in its March 2006 statement of the 
case (SOC) that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, that 
decision is not binding on the Board.  The Board also must 
make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on the underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

In February 1994, the RO denied the Veteran's claim for 
service connection for PTSD.  He did not appeal that 
decision.  Therefore, it is final and binding on him based on 
the evidence then of record.  38 C.F.R. § 20.1100.  

This, in turn, means there must be new and material evidence 
since that final and binding decision to reopen this claim 
and warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new 
and material evidence has been submitted since the last 
denial, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

The Veteran filed the petition to reopen his claim in March 
2004.  Under the revised standards (effective for petitions 
to reopen, as here, filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible.").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the February 1994 RO decision denying 
service connection for PTSD consists of SSA records, private 
treatment records, VA treatment records, and statements from 
the Veteran.

All the evidence mentioned is new in that it has not been 
submitted to VA before and, thus, never considered.  However, 
only the Veteran's statements, which recount several in-
service life-threatening experiences, are material because 
they provide evidence of traumatic events upon which a 
clinical diagnosis of PTSD may be based.  See Justus, 3 Vet. 
App. at 513 (evidence is presumed credible for the limited 
purpose of reopening a claim).  

Hence, as there is new and material evidence concerning this 
claim for PTSD, this claim is reopened.  38 U.S.C.A. § 5108.  

III.  Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that a Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (regarding combat Veterans); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror. If the Veteran did not engage in 
combat with the enemy, or the Veteran did engage in combat 
but the alleged in-service stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged in-service stressor. 
Instead, the record must contain credible supporting evidence 
which corroborates the Veteran's testimony or statements.  
Cohen, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

In support of his claim, the Veteran has submitted several 
statements recounting several in-service experiences which he 
asserts have caused PTSD.  When the Veteran first filed his 
claim, he reported that he found his assignment to an 
environmentally controlled vault traumatic, and that fellow 
service members would purposefully open and close the vault 
door frequently to observe him jump off of his chair.  
Additionally, he reported that his female supervisor 
overworked him and would frequently threaten him with 
military imprisonment if he did not perform his duties 
satisfactorily.  After petitioning to reopen his claim, the 
Veteran reported being "personally assaulted" by his female 
supervisor in the form of continuous harassment, 
intimidation, belittling, threats, and mistreatment.  He 
later reported two traumatic incidents stemming from his 
military occupational specialty as an intelligence operations 
specialist.  The first incident involved a counter 
intelligence mission regarding the sale of an F-15 Eagle 
engine, during which the Veteran reported being arrested at 
gunpoint.  The second incident involved an undercover sting 
operation regarding illegal drug use on the military base, 
during which the Veteran reported being threatened with a gun 
by someone who believed him to have been acting as an 
undercover agent.  However, research regarding these reported 
stressors was not warranted because the medical evidence 
shows that the Veteran does not have a clinical diagnosis of 
PTSD based on the DSM-IV criteria outlined above.

The Veteran underwent a VA PTSD examination in December 1993, 
during which he reported being assigned to work in a secured 
room with a heavy metallic door and that he jumped from his 
chair when the door opened and closed, and he feared having 
to work in the room.  He also reported that his supervisor 
would open the door to watch his reaction and refused his 
requests for reassignment.  Based on this reported incident 
and the Veteran's reported symptomology, the examiner 
diagnosed the Veteran with PTSD.  However, according to the 
December 1994 rating decision, the RO requested a second VA 
examination for a description of life-threatening situations 
that would support a diagnosis of PTSD.  The Veteran 
underwent a second VA examination in March 1994, during which 
he again reported this in-service work environment as his 
PTSD stressor.  The examiner's impression was that the 
Veteran had anxiety with mixed symptoms of depression, as 
well as some elements of PTSD related to his service 
experience.

The Veteran's subsequent medical records are void of a PTSD 
diagnosis.  However, they include diagnoses of other 
psychiatric disabilities, including a psychotic disorder, not 
otherwise specified; chronic schizophrenia, paranoid type; 
depression; psychosis; exacerbation of depression with 
psychotic features; dysthymia; schizoaffective disorder; and 
schizoaffective disorder, bipolar type.  

The Veteran underwent a third VA PTSD examination in July 
2006, during which the Veteran reported regular alcohol 
consumption and tremors when he was not drinking, and he 
acknowledged involvement in a number of bar fights, but 
denied interest in seeking treatment.  The Veteran also 
reported decreased sleep, paranoid thoughts, hallucinations, 
irritability, outbursts of anger, nightmares, and 
hypervigilance.  However, the examiner noted the Veteran's 
demeanor to be manipulative and that he over-endorsed 
experiencing PTSD symptomology, indicating his reports were 
not truthful.  The examiner opined that the Veteran had 
feigned experiencing hallucinations, noting that his report 
of ongoing daily hallucinations was not consistent with his 
organized speech and calm demeanor and that his endorsement 
of visual, tactile, and gustatory hallucinations was 
extremely rare.  The examiner, however, found no evidence to 
contradict the Veteran's reports of alcohol abuse, and he 
noted evidence of a personality disorder not otherwise 
specified (originating in early adulthood) with borderline 
and antisocial traits, and depression related to his 
personality disorder and alcohol abuse.

The only affirmative PTSD diagnosis of record is contained in 
the Veteran's December 1993 VA PTSD examination report; 
however, that diagnosis was not one consistent with the DSM-
IV criteria, as it was not based on the Veteran's experience 
of an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  Similarly, the Veteran's March 
1994 VA examination report references elements of PTSD 
related to the Veteran's in-service experiences; however, 
that is also not a definitive diagnosis of PTSD based on DSM-
IV criteria, as the Veteran's reported stressor during this 
examination was the same stressor reported during his 
December 1994 examination.  Finally, the Veteran's July 2006 
VA examiner specifically found that the Veteran did not have 
PTSD, but rather had other nonservice-related psychiatric 
disabilities.  

The Veteran does not have a diagnosis of PTSD and therefore 
cannot be service connected for this condition.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed).  
It is important for the Veteran to understand that the Board 
has reviewed his statements regarding his stressful events in 
service.  However, the statements do not provide a basis to 
assume that the Veteran has PTSD caused by these stressors at 
this time.  The Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  The appeal is therefore denied.




ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.

Service connection for PTSD is denied.




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


